Fourth Court of Appeals
                               San Antonio, Texas
                                      June 28, 2022

                                   No. 04-22-00250-CV

                                    EX PARTE T.T.

                From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021W0607
                         Honorable Ron Rangel, Judge Presiding


                                     ORDER
       The State's Motion for Leave to File State's Amended Restricted Appellate Brief by
Travis County Attorney is hereby GRANTED.




                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2022.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court